Citation Nr: 0101856	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-45 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in June 1996 the RO denied service 
connection for residuals of a cerebral vascular accident 
(CVA) and for arthritis of the low back.  The veteran was 
notified of this in the same month.  He filed a notice of 
disagreement (NOD) with these issues in October 1996.  
Hearing testimony was proffered at a personal hearing in 
September 1999 as to these issues and these claims for 
service connection were addressed in a statement of the case 
(SOC) in June 2000.  The cover letter to that document told 
him that, in order to perfect an appeal of these issues, he 
had to file a substantive appeal within 60 days of the 
mailing date of the SOC, or within the remaining time, if 
any, of the one-year period after the date of notification of 
the action appealed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (b) (2000).  

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC) which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2000).  A 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  38 C.F.R. § 20.203 (2000).  

In a letter dated November 2, 2000, the Board informed the 
appellant that a substantive appeal may not have been filed 
with respect to the claims of service connection for 
residuals of a cerebral vascular accident or for a low back 
disorder.  The Board informed the appellant that pursuant to 
the pertinent laws and regulations, he was given 60 days from 
the date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  However, the veteran failed to 
respond.

To summarize, with respect to the claims for service 
connection for residuals of a cerebral vascular accident or 
for a low back disorder, no substantive appeal was received 
containing any allegations of error of fact or law as to 
those issues.  Furthermore, the record does not contain any 
other written statement by the veteran or his representative, 
filed during the required time period, that contains such 
allegations.  The appellant was so informed and given 60 days 
to present argument or request a hearing.  The Board finds 
that no adequate substantive appeal has been timely filed 
with respect to those issues.  Accordingly, the Board lacks 
jurisdiction regarding these issues. The claims with respect 
to these issues are dismissed.  The Board notes that the 
veteran's representative has presented argument as to these 
issues in an October 2000 informal hearing presentation, but 
as explained above, they are not properly before the Board at 
this time.  38 U.S.C.A. §§ 20.200, 20.202, 20.302 (1999); Roy 
v. Brown, 5 Vet. App. 554 (1993).  


REMAND

A review of the service medical records (SMRs) reveals that 
the veteran was a passenger in a vehicle that was involved in 
a head-on collision with another vehicle in August 1962.  In 
the accident, he sustained injuries to include multiple 
lacerations of the scalp and a cerebral concussion.  

Postservice private treatment records reflect that the 
veteran was admitted to the hospital in March 1984 after he 
began to experience bronchospasms and complained of severe 
headaches.  It was noted that he had a long history of poorly 
controlled hypertension (HTN) and tobacco use.  It was 
indicated that he had had several grand mal seizures, with no 
previous history of seizure disorder or myocardial 
infarctions.  His family history was strongly positive for 
cerebrovascular disease and HTN.  The impression was that he 
had a hypertensive crisis with probable right hemispheric 
infarction or hemorrhage.  Computerized tomography (CT) scan 
of the brain in March 1984 was interpreted as normal.  

Subsequently dated private treatment records throughout the 
1980s reflect treatment for various disorders to include 
severe headaches, seizure disorder, depression, and left side 
paralysis.  He was hospitalized in 1988 following a right 
CVA.  

The veteran filed his original claim for service connection 
for headaches in February 1992.  At the time of VA 
examination in April 1992, he indicated that he had had 
frequent right-sided parietal occipital headaches since 1984.  
He did not report headaches prior to that time.  

At a personal hearing held before a decision review officer 
at the RO in September 1999, the veteran and his wife 
testified in support of his claim.  He stated that he had had 
headaches since the motor vehicle accident (MVA) in service.  
They had increased in severity and he had had a headache 
every day since 1984.  At times his headaches were so severe, 
they affected his vision.  He took Percocet for relief.  His 
wife testified that she recalled that he complained of 
headaches around the time of the inservice MVA.  

In a September 1999 statement, a private physician, John A. 
Bonchak, M.D., noted that the veteran was involved in a MVA 
during service and that he sustained facial and head 
lacerations and a concussion.  He was in a coma for five days 
due to closed head injury, oral trauma, and numerous 
fractures.  He stated that it was "medically reasonable" to 
state that the veteran's present chronic headaches and two 
stroke episodes were linked to the accident and the injuries 
sustained.  

Upon VA examination in February 2000, it was noted that the 
veteran began to develop significant headaches in 1984 after 
he developed blood clots and thrombophlebitis in the left 
leg.  The physician diagnosed chronic atypical headaches and 
offered the opinion that they did not appear to have typical 
features of migraine, cluster headaches, or hemicrania.  He 
stated that they were not likely to be post-traumatic in 
origin, as the veteran was headache free for 22 years 
following the MVA.  

The same VA examiner reported in May 2000 that when he 
originally examined the veteran in February 2000, he did not 
have the veteran's claims file and medical records at his 
disposal.  He had subsequently reviewed those records.  He 
noted that when he examined the veteran in February, the 
veteran gave a medical history of first having significant 
headaches sometime in 1984.  He concluded, therefore, that 
these headaches were not likely to be post-traumatic in 
origin, as he had been headache free for 22 years following 
the accident.  He added that "[r]eview of his medical 
records today provides documentation that he actually did 
complain of significant headaches as early as 1984 and 1985.  
Therefore, the possibility of post-traumatic headaches has to 
be considered."  

The private physician's opinion appears to be based solely on 
the veteran's stated medical history without review of the 
claims file, while the VA examiner's February and May 2000 
opinions are contradictory with one statement noting that 
complaint of headaches since 1984 shows no continuity of 
headaches for 22 years suggesting that his headaches were not 
of traumatic origin.  In a later statement, this examiner 
opined that headaches since 1984 reflected a possibility of 
post-traumatic headaches.  

In order to ascertain whether current headaches are residuals 
of the inservice MVA, the Board concludes that a remand is 
necessary for additional development:  

It is also important to note that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, a remand is required.  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The RO should then schedule the 
appellant for an examination by a board-
certified neurologist, if possible, who 
has not seen him previously, in order to 
determine whether current chronic 
headaches are a residual of the inservice 
MVA in 1962.  The examiner must be 
provided with the appellant's claims 
folder and a copy of these remand 
instructions for review prior to 
conducting the examination.  The 
examination report should clearly reflect 
whether a review of the claims folder was 
performed.  All necessary tests and 
studies, including psychological testing 
if indicated, should be performed, and 
all clinical manifestations should be 
reported in detail.  Based on a review of 
all medical documentation and history on 
file, including the SMRs, the examiner 
should: (1) discuss and reconcile the 
prior opinions which have been rendered 
in this case with respect to the origins 
of the diagnosis of headaches (2) provide 
an opinion as to the likelihood that 
current headaches were initially 
manifested as the result of the 
appellant's automobile accident in 1962, 
or are otherwise related to service or 
any other causes.  The examination 
reports should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinions 
expressed.  In particular, all terms used 
in assessing the appellant's disabilities 
should be free of ambiguity.  The 
examination report should be returned in 
a legible narrative format.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

4.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

5.  Following completion of the requested 
development, the agency of original 
jurisdiction should undertake any 
additional development of the evidence 
deemed warranted, and readjudicate the 
claim of entitlement to service 
connection for headaches.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




